DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
This Office Action is in response to applicant’s amendment filed on November 30, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 10 and 18 and has canceled claims 11, 17, 19, and 25.  
Claims 10, 12, 15, 16, 18, 20, 23 and 24 remain pending in this application.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 15, 16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “at least one of the plurality of light emitting devices” recited in claims 10 and 18 is confusing and indefinite since it is not clear how does this light emitting device relates to the “first one of the plurality of light emitting devices” recited earlier part of the claims.  
The amended phrase “a region formed by connecting the plurality of first type light beams” recited in claims 10 and 18 is confusing and indefinite since it is not clear if the region is defined by connecting all or some of the first type light beams.  Since the region appears to be arbitrarily defined, it is interpreted as connecting either all or some of the first type light beams.  
The amended phrase “multiple beams of the first plurality of second type light beams” and the amended phrase “multiple of the second plurality of second type light beams” recited in claims 10 and 18 are confusing and indefinite since it is not clear if the “multiple beams” means all or some of the plurality of second type light beams (of the first plurality and second plurality) to be within or outside the regions.  According to the specification and figures of the instant application, only some and not all of the first plurality of second type beams are within the region and only some and not all of the second plurality type beams are outside the region.  
The scopes of the claims are not definite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 12, 15, 16, 18, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Abraham et al (US 2016/0223828 A1) in view of the patent issued to Shpunt (PN. 8,630,039).
Claims 10 and 18 have been amended to necessitate the new grounds of rejections.  
Abraham et al teaches a structure light device that is comprised of an emitter array (210, Figures 3A, 3B and 4A) including a plurality of individual light emitters (212) or light emitting devices that may be individually configured to generate a light output and a diffractive optical element (DOE, 230, paragraph [0248]) that is configured to transmit a portion of the light output from each of the plurality of light emitting devices or emitters (212) and diffract a portion of the light output from at least a first one of the plurality of light emitting devices to provide a plurality of light patterns (140, Figures 3A and 3B and Figure 4A).  
This reference has met all the limitations of the claims.  Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-explicitly that the diffractive optical element generates first type light beams that are not diffracted and a plurality of second type light beams.  Shpunt in the same field of endeavor teaches a lighting device that is comprised of a diffractive optical element (166, Figure 3A) that is configured to transmit a portion of the light output from each of the plurality of light beams (174) to provide a plurality of first type light beams (180I) that are not diffracted or being zero order diffraction light, and to diffract a portion of the light output from a first one of the plurality of light beams (174) to provide a first plurality of second type light beams or the higher orders diffracted light (pattern 184 or the diffracted image 185I, please see column 9, lines 12-65), and diffract a portion of the light output from at least one, that may be different from the first one, of the plurality of light beams (174) to provide a second plurality of second type light beams.  
With regard to claim 18, Abraham et al teaches that the lighting device may be utilized in a mobile computer device such as a smartphone, (paragraph [0302) that includes a controller.  
As shown in Figure 3B, a region may be formed by connecting the multiple first light beams (180I, Figure 3B), wherein multiple beams of the first plurality of second type light beams (185I) are irradiated to be within the region when the plurality of first type light beams and the first plurality of second type light beams are irradiated to a plane spaced from the lighting device by a predetermined distance.   In addition, multiple beams of the second plurality of second type light are irradiated to be outside the region.  It is implicitly true that the density of the plurality of first type light beams and the first plurality of second type light beams increases as a number of the first plurality of second type light beams increases.  
It is also within general level of skill in the art to select the specific first light beams pattern to define the region by connecting all of these first light beams to define the region so 


    PNG
    media_image1.png
    347
    549
    media_image1.png
    Greyscale

It would then have been obvious to one skilled in the art to apply the teachings of Shpunt to modify the lighting device disclosed by Abraham et al to have a plurality of light emitting devices that generates a pattern of first light beams by the diffractive optical element corresponding to non-diffracted beams and to generate first plurality and second plurality of second type light beams, corresponding to diffraction by the diffractive optical element for the benefit of creating desired structured light beams pattern.  

With regard to claims 12 and 20,  Abraham et al in light of Shpunt teach a distance between one light beam of the plurality of first type light beams (180I) irradiated to the plane and 
With regard to claims 15 and 23, Abraham et al in light of Shpunt teaches that the diffractive optical element splits the light output from each of the plurality of light emitters or the plurality of output light beams to form a predetermined pattern (140, Figures 3A, 3B and 4B of Abraham et al) of output light for each of the plurality of light emitting devices, (please see Figures 3A, 3B and 4A of Abraham et al).  
With regard to claims 16 and 24, Abraham et al in light of Shpunt teaches that a number of the plurality of first type light beams (180I, Figures 3A and 3B of Shpunt) is equal to a number of the plurality of light beams (174) or plurality of light emitters.  

Response to Arguments
Applicant's arguments filed on November 30, 2020 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection above.  
In response to applicant’s arguments, applicant being one skilled in the art must understand that for a typical diffractive optical element, for each light generated by a light emitting device would produce ONLY one non-diffracted light beam and multiple diffracted light beams ( each corresponds to different diffraction orders).  This means the zero order or non-diffracted light (180I) cited Shpunt reference is a single light beam and the diffracted image (185I) comprises multiple diffracted light beams.  Shpunt specifically teaches that the diffracted image (185I) comprises a plurality of light spots each spot corresponding to a diffraction order of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872